Name: Commission Regulation (EEC) No 2768/90 of 27 September 1990 on provisional measures applicable in the milk and milk products sector after the unification of Germany
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  trade policy;  political geography;  international security
 Date Published: nan

 29. 9. 90 Official Journal of the European Communities No L 267/ 15 COMMISSION REGULATION (EEC) No 2768/90 of 27 September 1990 on provisional measures applicable in the milk and milk products sector after the unification of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Community operators may export cheeses to Spain only under certain restrictive conditions regarding, in particular, their status as traders ; whereas a provisional derogation should be made from this rule for operators situated in the territory of the former German Democratic Republic to allow them to export cheeses to Spain after unification ; Whereas the measures laid down in this Regulation apply subject fo any amendments by the Council on the basis of Commission proposals presented on 21 August 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 2684/90 of 17 September 1990 on interim measures applicable after the unification of Germany in anticipation of the adoption of transitional measures by the Council either in cooperation with, or after consultation of, the European Parliament ('), and in particular Article 3 thereof, Whereas, in view of the difficulties in adapting milk production in the former German Democratic Republic to Community market conditions, the intervention agency should continue in that territory, after unification, to buy in skimmed-milk powder and to sell at reduced prices skimmed-milk powder which it holds ; HAS ADOPTED THIS REGULATION : Article 1 Whereas butter graded 'Exportqualitat' and produced in the territory of the former German Democratic Republic may be bought in by the intervention agency ; whereas this fact should be taken into account for the purpose of applying Commission Regulations (EEC) No 2191 /81 of 31 July 1981 on the granting of aid for the purchase of butter by non-profit-making institutions and organiza ­ tions (2), as last amended by Regulation (EEC) No 1679/89 (3), (EEC) No 1547/87 of 3 June 1987 laying down detailed rules for applying Regulation (EEC) No 777/87 as regards the buying in of intervention butter (4), and (EEC) No 570/88 of 16 February 1988 on the sale at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (*), as last amended by Regulation (EEC) No 1048/89 (6) ; 1 . The German intervention agency is hereby autho ­ rized to continue to buy in and sell at reduced prices skimmed-milk powder, manufactured by the roller or spray processes in the territory of the former German Democratic Republic and from milk originating there, with national funds under the same conditions as before unification. The stocks established in this way up to the date on which the proposals presented by the Commission to the Council in its communication of 21 August 1990 are adopted, and not later than 31 December 1990, shall be taken over by the Community at the value determined in accordance with Article 8 of Council Regulation (EEC) No 1883/78 O, not including financing and storage costs. 2. For the purposes of Regulations (EEC) No 2191 /81 , No 1547/87 and No 570/88 , butter graded 'Exportqua ­ litÃ ¤t' manufactured in the territory of the former German Democratic Republic shall be treated in the same way as the butter referred to in Article 1 (3) (b) of Council Regu ­ lation (EEC) No 985/68 (8). Whereas it is necessary, in order to ensure the stability of the Community market, to guarantee the fulfilment of contracts concluded by the former German Democratic Republic with third countries before unification ; whereas, for that purpose, Germany should be authorized to make up, from national funds, the amount of the export refund for the products concerned ; (') OJ No L 263, 26. 9 . 1990, p. 1 . 0 OJ No L 213, 1 . 8 . 1981 , p . 20. 0 OJ No L 164, 15 . 6. 1989, p. 14. (&lt;) OJ No L 144, 4. 6. 1987, p. 12. 0 OJ No L 55, 1 . 3 . 1988 , p. 31 . h) OJ No L 111 , 22. 4. 1989, p. 24. 0 OJ No L 216, 5. 8 . 1978, p . 1 . O OJ No L 169, 18 . 7. 1968, p. 1 . No L 267/ 16 Official Journal of the European Communities 29. 9 . 90 3 . Germany is hereby authorized to continue to pay from national funds the additional refund added to the amount fixed by Community rules on exportation of products which are the subject of agreements concluded by the former German Democratic Republic with third countries before 3 October 1990. Agreements not contai ­ ning precise undertakings regarding prices and quantities shall not be taken into consideration . 4. For the purposes of Commission Regulation (EEC) No 606/86 ('), operators who have been established in the territory of the former German Democratic Republic for at least twelve months shall not be required to have carried out their trade for at least twelve months. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the date of the unification of Germany until the entry into force of the Council Regulation on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community, the proposal for which was presented on 21 August 1990 . However, it shall apply until 31 December 1990 at the latest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 58 , 1 . 3 . 1986, p. 28.